Citation Nr: 1221052	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-23 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral ear disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to July 1978.  She also had period of service with the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims were previously before the Board in December 2010 wherein they were remanded for further development and adjudication.  

The RO awarded service connection for posttraumatic stress disorder (PTSD)/depression due to personal assault in November 2011.  As such, that issue is no longer in appellate status.    

The claim for a bilateral ear disability under a merits analysis, as well as the claim for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1984 rating decision denied a claim of service connection for a bilateral ear condition; the Veteran did not appeal the decision nor was new and material evidence received within one year of notice of the decision.    

2.  Certain items of evidence received since the July 1984 rating decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a bilateral ear disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen her claim of service connection for a bilateral ear disability.  The record indicates that, in a July 1984 rating decision, the RO expressly denied a claim for a bilateral ear condition on the basis that there was no evidence of a chronic ear disability that was incurred in or aggravated during the Veteran's period of service.  The RO further found the Veteran had an acute injury to her ears in May 1982, but there were no current, chronic residuals.  The Veteran did not appeal the decision.  No new and material evidence was received in the year following the issuance of the decision as it pertains to the issue on appeal.  See generally 38 C.F.R. § 3.156.  The July 1984 rating decision therefore became final.  38 U.S.C.A. § 7105(c). 

While the RO indicated the claim was reopened in November 2008, the Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  Although the RO may have determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the July 1984 rating decision were the Veteran's service treatment records from her period of active military service, which were negative for complaints, treatment, or diagnoses of a bilateral ear disability.  Reserve treatment records reveal the Veteran sought treatment in May 1982 for severe ear and head pain.  The Veteran reported that her ears did not adjust to the pressure change during landing on a commercial air flight.  DA Form 2173, Statement of Medical Examination and Status, dated in May 1982 shows the Veteran was on active duty for training when this occurred.  She was diagnosed with hemotympanum, Eustachian tube dysfunction, and otitis media. 

A December 1983 private treatment note indicates the Veteran complained of hearing loss and pain since the 1982 airplane trip.  She denied a history of unprotected noise exposure.  Audiogram showed normal hearing bilaterally.  The tympanic membranes were visualized.  There were no abnormalities.  

Evidence submitted subsequent to the July 1984 rating decision includes an October 2008 report of VA examination, which contains evidence of mild right ear hearing loss and tinnitus.  In various statements the Veteran has complained of ear pain, hearing loss, and tinnitus since the 1982 injury. 

As noted previously, in the July 1984 rating decision, the RO determined that service connection was not warranted for a bilateral ear condition.  The RO found that the Veteran had an acute injury to her ears in May 1982, but there were no current chronic residuals.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

The "new" records contain diagnoses of mild right ear hearing loss and tinnitus.  Through statements, the Veteran indicates that she has had problems with her ears since the in-service accident.  These records are "material" when considered with the previous evidence of record.  They show a current disability whereas the claim was denied in 1984, in part, on a finding of no residuals.  These certain items of new evidence therefore relate to an unestablished fact necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for a bilateral ear disability is reopened.  See 38 C.F.R. § 3.156(a).  

The Board believes no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim.  It is anticipated that any VCAA 
deficiencies will be remedied by the actions directed in the remand section of this decision. 



ORDER

New and material evidence has been received to reopen the claim of service connection for a bilateral ear disability.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection a bilateral ear disability, as well as the claim for tinnitus.  During VA examination in October 2008, the Veteran was diagnosed with mild right ear hearing loss and tinnitus.  However, the examiner did not provide a clear etiology opinion with regard to hearing loss in the right ear.  The examiner simply indicated that the 1982 hemotympanum of both ear drums was a temporary condition, as there was no current evidence of blood or permanent scarring.  The  examiner further noted hearing was normal in 1983, and found no hearing threshold shift documented during active military service (the 1982 injury was during Reserve service).  Prior to reconsidering the merits of the Veteran's claim for a bilateral ear disability, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed condition.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  38 U.S.C.A. § 5103A.     

The Board believes that appellate review of the tinnitus issue should be deferred and the claim further developed given the possible relationship of the two issues to the claimed inservice incident. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an appropriate VA examination to determine the etiology of the claimed bilateral ear disability and tinnitus.  It is imperative that the claims file be made available to the examiner for review.     

The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed tinnitus and/or bilateral ear disability, including hearing loss, is causally related to the May 1982 flying incident.  The examiner should set forth reasons for the opinion.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate both issues.  The  claim for a bilateral ear disability should be adjudicated under a merits analysis.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


